Citation Nr: 1822568	
Decision Date: 04/16/18    Archive Date: 04/25/18

DOCKET NO.  09-46 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for postoperative lumbar spine disability, to include as secondary to medication taken for a service-connected disability.

2.  Whether new and material evidence has been submitted to reopen a claim of service connection for postoperative left knee disability, to include as secondary to medication taken for a service-connected disability.

3.  Entitlement to service connection for bilateral total hip replacement, to include as secondary to medication taken for a service-connected disability.

4.  Entitlement to service connection for degenerative bone disease.

5.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).
REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1966 to August 1969.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran was scheduled for a January 2018 videoconference hearing before the Board; however, he did not appear for the hearing, and the hearing request is therefore considered withdrawn.

The issues of service connection for bilateral total hip replacement and entitlement to a TDIU rating are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  An unappealed March 2000 rating decision denied the Veteran service connection for postoperative laminectomy, lumbar spine, based essentially on a finding that any such disability was unrelated to his service. 

2.  Evidence received since the March 2000 rating decision is cumulative or does not tend to show that the Veteran's postoperative lumbar spine disability is related to his service or that it was caused or aggravated by a service-connected disability (to include medication for such disability); does not relate to an unestablished fact necessary to substantiate the claim of service connection for postoperative lumbar spine disability; and does not raise a reasonable possibility of substantiating such claim.

3.  An unappealed March 2000 rating decision found that new and material evidence had not been submitted to reopen a claim of service connection for a left knee disability (which had been denied on the basis that such disability was unrelated to his service or his service-connected right knee disability).  

4.  Evidence received since the March 2000 rating decision is cumulative or does not tend to show that the Veteran's left knee disability is etiologically related to his service or that it was caused or aggravated by a service-connected disability (to include medication for such disability); does not relate to an unestablished fact necessary to substantiate the claim of service connection for a left knee disability; and does not raise a reasonable possibility of substantiating such claim.

5.  A current chronic degenerative bone disease is not shown.

6.  The Veteran is not shown to have a diagnosis of an acquired psychiatric disability.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received, and the claim of service connection for postoperative lumbar spine disability may not be reopened.  38 U.S.C.§§ 5108, 7105 (2012); 38 C.F.R. § 3.156(a)(2017).

2.  New and material evidence has not been received, and the claim of service connection for a postoperative left knee disability may not be reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156(a)(2017).

3.  Service connection for degenerative bone disease is not warranted.  38 U.S.C. §§ 101, 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).
4.  Service connection for a psychiatric disability, to include PTSD, is not warranted.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  VA's duty to notify was satisfied by correspondence in April 2005 and June 2005.  See 38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159.  

Neither the Veteran nor his representative has raised any issues with VA's duties to notify and assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000)(VA must review the entire record, but does not have to discuss each piece of evidence.)  Hence, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.   

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C. § 5108.

"New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A disorder first diagnosed after discharge may be service connected if all the evidence establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Lay evidence may be competent evidence to establish incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

The Court has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold requirement.  The Court interpreted the language of 38 C.F.R. § 3.156(a) and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding opening".  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claims.  If so, the claim is denied; however, if the evidence is in support of the claim, or is in equal balance, the claim is allowed.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102. 

The Board notes that pursuant to Robinson v. Nicholson, 21 Vet. App. 545 (2008), it is required to consider all issues raised either by the claimant or the evidence of record.  However, under Velez v. Shinseki, 23 Vet. App. 199 (2009), in determining whether new and material evidence is required, the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim based upon distinctly diagnosed diseases or injuries.  Although the Veteran has put forth a new (secondary service connection) theory of entitlement for back and left knee disabilities (addressed in the discussion below), there is no distinctly diagnosed disease or injury of the back or the left knee upon which either claim may be addressed as new.  Therefore, they must be addressed as previously denied service connection claims for which new and material evidence is required to reopen.


Whether new and material evidence has been submitted to reopen a claim of service connection for postoperative lumbar spine disability

The Veteran seeks to reopen a claim of service connection for postoperative laminectomy, lumbar spine, which he contends is either directly related to his service or, in the alternative, is secondary to his service-connected disabilities, to include medication prescribed for the treatment thereof.

A March 2000 rating decision denied the Veteran service connection for laminectomy, postoperative, lumbar spine, based essentially on a finding that such disability was not shown to be related to his service.  New and material evidence was not received within one year following the March 2000 decision.

The evidence of record at the time of the March 2000 rating decision included the Veteran's STRs, his lay statements, VA and private treatment records, and reports of VA examinations.

The Veteran's STRs show that in September 1966 he reported thoracic back pain.  In May 1969, he was seen for muscle spasms and lower back pain following an automobile accident, and the diagnoses were paravertebral muscle spasm and lumbosacral strain.  The STRs are otherwise silent for any complaint, finding, treatment, or diagnosis of a back disability.  On August 1969 service separation examination, the spine was normal on clinical evaluation.  

November 1972 X-rays of the lumbar spine showed mild disc space narrowing at the L4-5 space, unchanged from the previous examination of April 1971.  January 1973 X-rays of the lumbosacral spine showed discogenic disease at the L4-5 level.

On June 1980 VA examination, the Veteran reported that he was involved in an industrial injury in February 1978; he received a lump sum settlement for the injury.  He reported that he had had two surgeries on his back, the second occurring just 15 days earlier.

On August 1999 VA examination, the Veteran was noted to have had a history of lower back degenerative disk disease (DDD), with two laminectomies at L4-5.  He reported back pain if he sat down for more than half an hour, and intermittent pain extending down the posterior aspect of both lower extremities with intermittent numbness.  He reported a history of back injury in service.  X-rays of the low back showed multi-level DDD.  Following a physical examination, the assessment was low back strain with intermittent L5-S1 radiculopathy.

Evidence received since the March 2000 rating decision includes VA and private treatment records, lay statements from the Veteran, and a report of a VA examination.

On November 2001 treatment, the Veteran was noted to have a complicated longstanding lower back and pain management history, extending back to approximately 1980; at that time, he began to develop discomfort, although he did not recall the exact events.  He was noted to have required lower back surgery at the approximate L4-5 level in 1980 with a followup surgery in 1983.  He reported having had a fair amount of lower back discomfort since that time.  He reported that around June 2001, he felt a "snap" in his lower back and was unable to walk for one week, and he had a significant amount of evaluation.

On February 2006 VA examination, the Veteran reported that after his military discharge his low back was healthy as best he could remember.  He reported that while he was working in Costa Mesa, California, he was blown out of a ditch by a coworker's mishap involving a 440,000 volt line; he reported that this was the beginning of his low back problems, which eventually culminated in two surgeries.  When questioned directly about the May 24, 1969 mishap to his low back in service, the Veteran could not remember the event; the examiner noted that the Veteran was seen for lumbar spasm three days after a motor vehicle collision, he was given light duty for a few days and then returned to active duty.  The Veteran had no recollection of any ongoing problems with his low back during or following that incident in service or following service until the work-related injury in Costa Mesa.  Following a physical examination, the diagnoses were lumbar DDD and lumbar osteoarthritis.  The examiner opined that it is less likely as not that the Veteran's lumbar problems and related surgery are related to his in-service lumbosacral strain post auto accident in May 1969.  The examiner opined that the timeline is clearly delineated from the very brief self-limited lumbar myospasm event of May 1969 with the incipient low back problems of significance developing following an industrial accident in Costa Mesa.  The examiner opined that it is more likely as not that the Veteran's lumbar disc disease and related clinical findings are due to his occupational history rather than his service related incident.

Because service connection for postoperative lumbar spine disability was previously denied based on a finding that any such disability was unrelated to service, for evidence to be new and material in this matter, it would have to tend to show that the Veteran's lumbar spine disability is indeed related to service or (as alleged) was caused or aggravated by a service-connected disability or medications prescribed for the treatment thereof.

The Veteran's additional lay statements describing symptoms in service are cumulative, and not new, evidence.  His reports of continuing complaints postservice likewise are also cumulative and not new evidence.  To the extent that he may be seeking to relate his current lumbar spine disability to service or to treatment after service, by his own assertions to that effect, such assertions likewise are cumulative (and not new) evidence.  

While the treatment records and examination reports added to the record since the March 2000 rating decision are new evidence in the sense that they were not considered in that decision, they are not material evidence.  They do not show or suggest that any current chronic lumbar spine disability was incurred in service or was caused or aggravated by a service-connected disability or medication prescribed for treatment thereof; records showing that the Veteran has diagnoses of, and receives  treatment for, various low back disabilities do not tend to show that any such disability may be related to service or to a service-connected disability.  Therefore, they do not relate to the unestablished fact necessary to substantiate the claim; do not raise a reasonable possibility of substantiating the claim; and are not material.   

In summary, the evidence received since March 2000 pertaining to the Veteran's lumbar spine disability is cumulative and duplicate, and is not new evidence that tends to support that such disability is related to his service or to a service-connected disability (to include medication for a service-connected disability).  Therefore, the Board must find that the additional evidence received since March 2000 is not material evidence that addresses an unestablished fact necessary to substantiate the claim of service connection for a lumbar spine disability , i.e., nexus of the disability to service or to a service-connected disability to include medication used for the treatment thereof; does not raise a reasonable possibility of substantiating such claim; and is not new and material.  Accordingly, even the low threshold for reopening endorsed by the CAVC in Shade is not met, and the claim of service connection for postoperative lumbar spine disability may not be reopened.

Whether new and material evidence has been submitted to reopen a claim of service connection for postoperative left knee disability

The Veteran seeks to reopen a claim of service connection for postoperative left knee disability which he contends is either related directly to his service or, in the alternative, is secondary to a service-connected disability or medication prescribed for the treatment thereof.

A March 1996 rating decision denied the Veteran service connection for left knee condition, claimed as secondary to a service-connected right knee condition, based essentially on a finding that such disability was not shown to be related to his service or his service-connected right knee condition.  New and material evidence was not received within one year following the March 1996 decision.  A March 2000 rating decision found that new and material evidence had not been received to reopen the claim for service connection for a left knee disability.  New and material evidence was not received within one year following the March 2000 decision.

The evidence of record at the time of the March 2000 rating decision included the Veteran's STRs, his lay statements, VA and private treatment records, and VA examinations.
The Veteran's STRs show that in February 1969, he reported trouble with his left knee "locking", as well as tenderness over the medial meniscus area; he reported a 4 week history of left knee pain, weakness, and popping, with no known injury except in football several years earlier.  The STRs are otherwise silent for any complaints, findings, treatment, or diagnosis of the left knee.  On August 1969 service separation examination, the lower extremities were normal on clinical evaluation.  

The medical evidence shows that the Veteran was seen in November 1972 for injury to the left knee in an industrial accident.  He reported pain and a feeling of internal derangement of the knee, most likely a medial meniscus tear based upon the localized tenderness.  It was noted that this was similar to what he had in the past although he was explored for medial meniscus tear and then some 43 days later had a lateral meniscus tear excised.  The diagnosis was internal derangement of the left knee, most likely torn medial meniscus, and rule-out tear of the lateral meniscus.  He underwent arthrotomy with lateral meniscectomy in December 1972.

On June 1980 VA examination, there was X-ray evidence of minor hypertrophic changes (osteoarthritis or traumatic arthritis) to the left knee.  On October 1995 VA examination, the Veteran reported that he injured both knees about six months apart playing football; some years later, he had surgery with removal of the medial and lateral meniscus in both knees.  The diagnoses included meniscus surgery to both knees.  The examiner opined that the left knee, although operated on six months after the right knee, does not seem likely to be injured as a result of the operation on the right knee; the examiner opined that, as a matter of fact, both knees were injured playing football.

On August 1999 VA examination, the Veteran reported that in the late 1960s he injured his knees jumping off equipment while on active duty; since then, he had had two surgeries on the left knee to remove cartilage.  Arthritis was documented on February 1988 X-rays, and current X-rays showed degenerative changes.  Following a physical examination, the assessment was status post multiple surgeries to the knees with residual degenerative joint disease and inflammation with instability.
.
Evidence received since the March 2000 rating decision includes VA and private treatment records reflecting continuing treatment for a left knee disability, and lay statements from the Veteran.

Because service connection for a left knee disability was previously denied based on a finding that any such disability was unrelated to service or to a service-connected disability, for evidence to be new and material in this matter, it would have to tend to show that the Veteran's left knee disability is indeed related to his service or was caused or aggravated by a service-connected disability or (as alleged) medications for  treatment thereof.

The Veteran's additional lay statements describing symptoms in service are cumulative, and not new, evidence.  His reports of continuing complaints postservice likewise are cumulative and not new evidence.  To the extent that he may be seeking to relate his current left knee disability to service or to treatment after service by his own assertions to that effect, such assertions likewise are cumulative (and not new) evidence.  

While the treatment records added to the record since the March 2000 rating decision are new evidence in the sense that they were not considered in that decision, they are not material evidence.  They do not show or suggest that any current chronic left knee disability was incurred in service or was caused or aggravated by a service-connected disability, or medication prescribed for treatment of a service-connected disability; records showing that the Veteran has diagnoses of, and receives  treatment for, a left knee disability do not tend to show any such disability may be related to service or to a service-connected disability.  Therefore, they do not relate to the unestablished fact necessary to substantiate the claim; do not raise a reasonable possibility of substantiating the claim; and are not material.   

In summary, the evidence received since March 2000 pertaining to the Veteran's left knee disability is cumulative and duplicate, and is not new evidence that tends to support that such disability is related to his service.  Therefore, the Board must find that the additional evidence received since March 2000 is not material evidence that addresses an unestablished fact necessary to substantiate the claim of service connection for a left knee disability, i.e., nexus of the disability to service or to a service-connected disability to include medication prescribed for the treatment thereof; does not raise a reasonable possibility of substantiating such claim; and is not new and material.  Accordingly, even the low threshold for reopening endorsed by the CAVC in Shade is not met, and the claim of service connection for a postoperative left knee disability may not be reopened.

Service connection for degenerative bone disease

The Veteran contends that he has a degenerative bone disease.  When asked to provide more information regarding this claim, specifically which body parts/joints are involved in the claimed disability, he did not respond.  His STRs show treatment for a severe contusion of the right hand in April 1967, at which time X-rays of the hand were negative; a contusion and ligament strain of the right foot in October 1967; and a twisted left wrist in September 1969 that caused a fracture to the styloid process of the left ulna.  The STRs are silent for any finding, treatment or diagnosis of a degenerative bone disease.  On August 1969 service separation examination, the spine, upper extremities, and lower extremities were normal on clinical evaluation.  

The medical evidence shows that the Veteran injured his left ankle while riding a motorcycle in September 1973; the impression was compound bimalleolar fracture of the left ankle, and he underwent debridement and ORIF surgery to the ankle.  In November 1973, he underwent Watson-Jones sliding graft ankle fusion to repair a posttraumatic defect.  On June 1980 VA examination, he reported left ankle swelling every day and stiffness and popping of the wrists.  On August 1990 treatment, he reported chronic right wrist problems; the impression was DeQuervain's tenosynovitis.  On November 1990 treatment, he presented with degenerative joint disease diagnosed 11 years earlier, and he reported subsequently having pain and problems with both knees, back, wrist and ankles.  He reported having bilateral hip replacement, 5 arthrotomies, and 2 laminectomies, and reported being in chronic pain.  On August 1994 treatment, he was evaluated for gout which he had had since 1980; it was usually in the feet, usually the great toe, and occasionally in the knees and elbows; the impression was history of hyperuricemia and gout, and the history was noted to be well established.  On April 2010 VA examination, the diagnoses included osteoarthritis of the bilateral wrists.

The Board notes that the Veteran has established service connection for osteoarthritis of both wrists and right knee degenerative joint disease.

As a chronic degenerative bone disease was not manifested in service, service connection for any such disability on the basis that it became manifest in service and persisted is not warranted.  Furthermore, the threshold requirement that must be met with respect to this claim (as with any claim seeking service connection) is that there must be competent evidence that the Veteran currently has (during the pendency of the claim has had) the disability for which service connection is sought, i.e. a degenerative bone disease.  See 38 U.S.C. §§ 1110.  The record does not include any such evidence.  Treatment records do not show a confirmed diagnosis of, or treatment for, any chronic degenerative bone disease.  Such disability simply is not shown.

Significantly, the Veteran has not identified any physician who has given him a confirmed diagnosis of a degenerative bone disease, or who provides him treatment for any such disability.  Accordingly, he has not presented a valid claim of service connection for a degenerative bone disease, and the appeal in the matter must be denied.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  [The Veteran is advised that a future diagnosis of a degenerative bone disease may be considered new evidence sufficient to reopen the claim.]

Service connection for a psychiatric disability, to include PTSD

The Veteran seeks service connection for PTSD.  He has not identified an underlying stressor in service.  His STRs are silent for complaints, findings, treatment, or diagnosis of a psychiatric disability.  On August 1969 service separation examination, psychiatric clinical evaluation was normal.  His DD 214 reflects that his MOS was engineer equipment mechanic, he had no foreign and/or sea service, and he did not serve in combat.

On February 2005 VA treatment, the Veteran denied significant mood changes, depression, cognitive difficulties, or hallucinations.  February and March 2005 PTSD screenings were negative.  The postservice medical evidence is otherwise silent regarding any mental health complaints, findings, treatment, or diagnosis.

The threshold requirement here (as in any claim seeking service connection) is that there must be competent evidence that the Veteran has (or during the pendency of the claim has had) the disability for which service connection is sought, here a diagnosis of a chronic acquired psychiatric disability.  See 38 U.S.C. § 1110.  The preponderance of the evidence is against a finding that he has/at any time during the pendency of the instant claim has had such disability.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  The diagnosis of a mental health disability is a medical question; it requires medical expertise.  The medical evidence of record pertinent in this matter consists of notations in medical treatment records.  The Board notes that the record does not show that the Veteran has received a diagnosis of any acquired psychiatric disability, to include PTSD, during the pendency of this claim, and he has not sought mental health treatment.  

While the Veteran is competent to observe that he has had mental health symptoms in the past, the diagnosis of a psychiatric disability is a medical question.  He is a layperson and does not point to factual data or a medical opinion that support that he has a diagnosis of an acquired psychiatric disability.  Accordingly, the Board finds that the Veteran has not presented a valid claim of service connection for a psychiatric disability (see Brammer, supra), and that the appeal in this matter must be denied.  [The Veteran is advised that future evidence that he has a diagnosis of an acquired psychiatric disability may present a basis for reopening this claim.]


ORDER

The appeal to reopen a claim of service connection for a postoperative lumbar spine disability is denied.

The appeal to reopen a claim of service connection for a postoperative left knee disability is denied.

Service connection for degenerative bone disease is denied.

Service connection for a psychiatric disability, to include PTSD, is denied.


REMAND

The Board finds that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to the claims remaining on appeal.  See 38 C.F.R. § 3.159.  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claims.  38 U.S.C. § 5103A.  

The Veteran has indicated, and the medical evidence notes, that he underwent bilateral total hip replacement in 1980 and bilateral revision surgery in 1984.  A review of the claims file found that the AOJ has not yet attempted to obtain the Veteran's treatment records pertaining to these surgeries and relevant treatment.  Additional development is necessary to ensure that all pertinent treatment records have been located and associated with the claims file, with the Veteran's assistance.

The Veteran contends that his bilateral hip disability is secondary to medications prescribed for his service-connected disabilities, which include bilateral upper extremity carpal tunnel syndrome, residuals of right knee injury status post surgery with inflammation and instability, right knee degenerative joint disease, and bilateral wrist osteoarthritis.  Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  He has not been afforded a VA examination and medical opinion regarding his contention that the medications prescribed for his service-connected disabilities contributed to a bilateral hip disability.  This must be done on remand.

The Veteran has indicated that he was awarded Social Security Administration (SSA) disability benefits due to his service-connected (and non-service connected) disabilities.  A review of the record found that copies of the SSA decision and underlying medical records have not been secured for the record.  As they are constructively of record and cannot be found immaterial, VA has an obligation to secure them.  

The Veteran contends that his service-connected disabilities prevent him from seeking and maintaining gainful employment.  He was last afforded VA examinations for these disabilities in April 2010 (for carpal tunnel syndrome and wrist osteoarthritis) and May 2007 (for right knee disability).  He alleges that they have increased in severity since those examinations (suggesting that their impact on employability has likewise increased.  Contemporaneous examinations to assess the severity of the disabilities (and their impact on employability) are necessary. 

Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for the record all  private treatment records (any not yet associated with the claims file) of the Veteran's treatment for hip disability, to specifically include records pertaining to his 1980 and 1984 hip replacement surgeries (and preceding those procedures).

2.  The AOJ should secure for the record from SSA a copy of their determination on the Veteran's claim for SSA disability benefits, and copies of the medical records on which the determination was based.  If such records are unavailable, it should be so noted in the record (with explanation of the reason for the unavailability), and the Veteran should be so advised

3.  The AOJ should thereafter arrange for a neurological examination of the Veteran to assess the severity of his service-connected bilateral upper extremity carpal tunnel syndrome.  The Veteran's record must be reviewed by the examiner in connection with the examination.  Any tests or studies deemed necessary should be completed and all findings should be reported in detail.  Describe in detail the impact the bilateral upper extremity carpal tunnel syndrome has on the Veteran's occupational and daily activity functioning (i.e., what types of activities would be precluded by the disability).  The examiner must explain the rationale for all opinions.

4.  The AOJ should also arrange for an orthopedic examination of the Veteran to assess the current severity of his service-connected bilateral wrist osteoarthritis and right knee disabilities and the nature and etiology of his bilateral hip disabilities.  The Veteran's record must be reviewed by the examiner in conjunction with the examination.  

Regarding the wrist arthritis and right knee disabilities the examiner must have available for review the schedular criteria for rating such disabilities, and the findings reported must be sufficiently detailed to allow for rating under the applicable criteria.  Any tests or studies deemed necessary should be completed and all findings should be reported in detail.  Range of motion studies of the knee and wrists should include active and passive motion, with and without weight-bearing, with resistance, and of the contralateral knee.  The examiner should indicate whether there would be additional functional impairment on repeated use or during flare-ups, and if so express the degree of additional functional impairment on repeated use or during flare-ups in terms of additional loss of range of motion.  Describe in detail the impact the bilateral wrist and right knee disabilities have on the Veteran's occupational and daily activity functioning (i.e., what types of activities would be precluded by the disabilities).  The examiner must explain the rationale for all opinions. 

Regarding the hip disabilities, on examination of the Veteran and review of his record, the examiner should respond to the following:  

(a) Please identify (by diagnosis) each hip disability found, or shown by records of the past history of the disabilities.

(b) As to each hip disability entity diagnosed, please opine whether such disability is at least as likely as not (a 50% or better probability) i) related to (was incurred in ) the Veteran's military service, or ii) was caused or aggravated by his service-connected disabilities (to specifically include as due to medications prescribed the service connected disabilities.

The examiner must explain the rationale for all opinions.

5.  The AOJ should then review the record, arrange for any further development suggested by additional information received, and readjudicate the claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


